Exhibit 10(i)

EXTENSION AND AMENDMENT RE OIL AND GAS LEASES

Reference is made to the following:

1.     Oil and Gas Lease dated March 24, 2005, a memorandum of which is recorded
in Volume 960, Page 696, Official Public Records of Val Verde County, Texas, as
amended by Agreement RE Oil and Gas Lease dated effective as of December 12,
2008, a memorandum of which is recorded in Volume 960, Page 696, Official Public
Records of Val Verde County, Texas (“Lease 1”), by and between Carson Ranches
Limited Partnership, as Lessor, and Global Mineral Solutions, L.P., as Lessee,
covering those certain 9,989.20 acres of land in Val Verde County, Texas, more
particularly described on attached Exhibit A.

2.     Oil and Gas Lease dated effective as of August 29, 2008, and Supplemental
Agreement of even date, a memorandum of which is recorded in Volume ___, Page
___, Official Public Records of Val Verde County, Texas, as amended by Amendment
of Oil and Gas Lease dated effective as of October 31, 2008, recorded in Volume
___, Page ___, Official Public Records of Val Verde County, Texas (“Lease 2”),
by and between Carson Ranches Limited Partnership, as Lessor, and Global Mineral
Solutions, L.P., as Lessee, covering those certain 3,352.10 acres of land in Val
Verde County, Texas, more particularly described on attached Exhibit A-1.

For all purposes of this instrument, Lease 1 and Lease 2 shall sometimes be
herein referred to collectively as the “Leases”, and the acreage covered by both
of the Leases shall sometime be herein referred to collectively as the “Lands”.

Whereas, PRE Exploration LLC, (formerly known as Providence Exploration LLC) as
present owner and holder of all rights of the Lessee in the Leases, has
requested the undersigned party, I. W. Carson LLC, who is the present owner of
all executive rights in the Lands, to grant an extension of the primary term of
the Leases and to amend the Leases in accordance with the further terms and
provisions set forth below.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned do hereby AGREE that the Leases are
amended as follows:

I

Extension of Primary Terms



The primary term of each of the Leases is hereby extended to February 29, 2013
(the “Extended Primary Term”). Lessor and Lessee agree to execute, and Lessee
agrees to record, the Memorandum of Extension and Amendment of Oil and Gas
Leases attached hereto as Exhibit B to evidence such extension and amendment.
Lessee agrees not to record the Memorandum of Extension and Amendment of Oil and
Gas Leases until payment to Lessor of all of the cash considerations set forth
below in Paragraph II.

II

Cash Consideration



As consideration for the execution of this instrument by Lessor, Lessee agrees
to pay Lessor the following amounts:

A.     The sum of Five Hundred Thousand and no/100 Dollars ($500,000.00), which
shall be due and payable on or before February 29, 2010; and

B.     The sum of Eight Hundred Thirty Four Thousand One Hundred Thirty Dollars
($834,130.00), which shall be due and payable on or before June 20, 2010.

5

--------------------------------------------------------------------------------

Exhibit 10(i)

III

Obligation Wells



Each of the Leases contains a provision obligating Lessee to drill certain wells
during the primary terms of said Leases as more fully set forth in the Leases.
Lessor agrees to waive any obligation for Lessee to drill any wells which have
not been drilled to date under the express drilling obligation provisions of
either of the Leases, and in lieu and exchange for such waiver, Lessee agrees to
drill a minimum of two (2) test wells on the Lands covered by either of the
Leases prior to the expiration of the Extended Primary Term, each of which must
be at least a Strawn test well (the “Obligation Wells”). For the purposes of
this provision, the term “drill” shall mean that a well has been drilled to a
depth sufficient to test the Strawn formation and has either been completed as a
producer of oil and/or gas, or has been plugged and abandoned. The drilling of
the Obligation Wells shall satisfy any and all of Lessee’s expressed and/or
implied covenants or duties, if any, to Lessor under either of the Leases with
respect to the drilling of wells during the Extended Primary Term.

IV

Letter of Credit



Lessor is presently the holder of an Irrevocable Standby Letter of Credit (the
“Original LOC”) in the principal amount of One Million and no/100 Dollars
($1,000,000.00), issued by Treaty Oak Bank, Austin, Texas (the “Issuing Bank”),
to secure Lessee’s payments under Lease 1. Lessor and Lessee agree that such LOC
should be replaced by a new LOC (the “New LOC”) which will secure the drilling
of the wells provided for in Paragraph III above. The form of the New LOC is
attached as Exhibit C. Lessor agrees promptly following full execution of this
instrument by all parties to deliver to the Issuing Bank the Original LOC in
exchange for the delivery by the Issuing Bank to Lessor of the New LOC fully
executed by both the Issuing Bank and by the Lessee. This instrument shall
become effective upon the delivery of the New LOC to Lessor. Should Lessee be
unable for any reason to secure execution of the New LOC by the Issuing Bank and
deliver the New LOC to Lessor within twenty (20) business days after the date
that this instrument is fully executed by all parties or fail to pay Lessor all
of the cash consideration within the time constraints set forth in Paragraph II
above, then this instrument shall be null and void and the provisions of each of
the Leases and Original LOC shall remain in effect as previously stated.

V

Continuous Development



If at the expiration of the Extended Primary Term, Lessee has drilled both
Obligation Wells in compliance with the provisions of Paragraph III, then for
purposes of perpetuating each of the Leases beyond the Extended Primary Term, it
is agreed that the continuous development provisions of each of the Leases shall
be deemed to be one and only one continuous development provision such that
drilling operations on a well located on any portion of the Lands covered by
either of the Leases, and subsequent drilling operations on a successive well or
wells commenced within the time constraints of the continuous development
provision on any portion of the Lands covered by the Leases, shall perpetuate
both of the Leases to the same extent and as if, for purposes of continuous
development and only for such purposes, all of the lands covered by the Leases
had been subject to one and only one lease containing a continuous development
provision identical to the continuous development provision of Lease 2 (
Paragraph 13 (d); and to the extent legally necessary, Lease 1 is hereby amended
so that the continuous development provision of Lease 2 is substituted in lieu
and in place of the continuous development provision of Lease 1 (Paragraph
4.B.).

6

--------------------------------------------------------------------------------

Exhibit 10(i)



VI

Ratification and Revivor of Leases



Lessor and Lessee desire, by the execution of this instrument, to the extent it
may be necessary or appropriate, to revive the Leases and make the Leases
effective in accordance with all of their terms and provisions, as heretofore
and herein amended. Lessor and Lessee recognize, acknowledge, and affirm the
validity and effectiveness of the Leases, as heretofore and herein amended; and
Lessor does hereby lease, let, and demise to Lessee the Lands covered by each of
the Leases on the same terms and provisions as set forth in the Leases, as
heretofore and herein amended. This ratification and revivor provision shall not
become effective until and unless Lessee timely pays Lessor all cash
consideration provided for in Paragraph II above.

VII

Seismic Information



All rights and obligations as between Lessee and Lessor regarding seismic
information shall continue to be governed on a lease-by-lease basis to the end
that the applicable seismic provision of Lease 1 (Paragraph 17) shall govern
seismic related to the lands covered by Lease 1 and the applicable seismic
provision of Lease 2 (Paragraph 18(d)) shall govern seismic related to the lands
covered by Lease 2. Provided, however, that should Lessee not pay Lessor all
cash consideration provided for in Paragraph II above within the time
constraints set forth above in Paragraph II, then each of the seismic provisions
referenced above, insofar as same relate to the time frame within which Lessee
is obligated to deliver seismic information to Lessor, shall be amended to
provide that Lessee shall be obligated to deliver such seismic information to
Lessor on or before July 20, 2010.

VIII

Attorney’s Fees



Lessee agrees to pay to Lessor the sum of Ten Thousand and no/100 Dollars
($10,000.00) to reimburse Lessor for its attorney’s fees, courier fees and other
expenses in connection with the negotiation and consummation of this agreement.

IX

Conflict Provision

Except as amended or modified in this instrument, the Leases and all of their
terms and provisions remain as previously stated. Should there be a conflict
between the terms of the Leases and the terms of this instrument, the terms of
this instrument shall govern and control.

EXECUTED as of the respective acknowledgement dates of the signatory parties
hereto; but effective as of February 29, 2010 (the “Effective Date”). This
instrument shall not be binding upon any party signing below unless all parties
to this instrument execute this document or a counterpart of same. This
instrument may be executed in one or more counterpart copies, the signature and
acknowledgment pages of which may be aggregated to form a single document.

7

--------------------------------------------------------------------------------

Exhibit 10(i)



LESSOR:

I. W. CARSON, L.L.C.,
a Texas Limited Liability Company
By:     /s/ James R. Childress, Jr     
     James R. Childress, Jr., Manager
By:     /s/ John Martin Beckham     
     John Martin Beckham, Manager
By:     /s/ Buddy B. Baldridge     
     Buddy B. Baldridge, Manager

LESSEE:

PRE Exploration, LLC.,
a Texas Limited Liability Company

By:     /s/ Gilbert Burciaga     


Name: Gilbert Burciaga     


Title: Chief Executive Officer, CFO, Director     



8

--------------------------------------------------------------------------------

Exhibit 10(i)

EXHIBIT A



to Memorandum of Extension and Amendment Re Oil and Gas Lease
Leased Premises



The following tracts in Val Verde County, Texas, being 9,989.20 acres, more or
less:



Abstract

Survey

Block

Original Grantee

Acres

2014

W. pt. 10

S-10

Monroe Ashworth

1,098

.80

2301

W. pt. 14

S-14

M. A. Allen

955

.40

2159

NW pt. 12

C-15

R. A. Ashley

126

.00

2575

SW pt. 12

C-15

R. A. Ashley

398

.30

1483

10

C-15

E. J. Hullum

556

.85

1484

11 1/2

C-15

M. J. Main

556

.85

2051

30

G

C G & S F

643

.60

1519

31

G

G C & S F

643

.60

2302

16

S-10

E. C. Hamilton

1,334

.80

1518

29

G

GC & SF RR Co.

640

.00

2387

14

G

GC & SF RR Co.

640

.00

2059

10

G

GC & SF RR Co.

640

.00

1509

11

G

GC & SF RR Co.

640

.00

1489

9

C-15

B P. Simmons

1,115

.00

     

TOTAL

 



9

--------------------------------------------------------------------------------

Exhibit 10(i)

EXHIBIT A-1



to Memorandum of Extension and Amendment Re Oil and Gas Lease
Leased Premises



The following tracts in Val Verde County, Texas, being 3,352.10 acres, more or
less:

Part     Section          Block
          Abstract     Survey               Acres

All      9          S-10          2300          S. Bailey                  
1335.80
         All      4          S-10          2303          M. M.
Norman          1335.80
       W/2      3          S-10          1922          H. Lawson           
      680.50

                                   Total Acres          3,352.10

10

--------------------------------------------------------------------------------